Citation Nr: 0917850	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was before the Board in July 2008 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  The Veteran's Parkinson's disease was not manifested in 
service or for many years thereafter, is not shown to be 
related to service or to any herbicide exposure therein.


CONCLUSION OF LAW

Service connection for Parkinson's disease is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008) 
(including as amended effective May 7, 2009, 74 Fed. Reg. 
21258 (May 7, 2009)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the instant claim, the Veteran was provided 
VCAA notice by letter in May 2004, prior to the initial 
adjudication of the claim in August 2004.  The letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record.  While he was 
not specifically advised of the criteria for rating 
Parkinson's disease, or those governing effective dates of 
awards, he is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and this decision 
does not do so.  The Veteran does not allege that notice has 
been less than adequate.

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  In addition, the Board finds that 
no additional development, as for medical opinions or 
examinations is indicated.  In Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a 
claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, there is no medical evidence of 
findings of the claimed disability until many years after the 
Veteran's military service.  A medical opinion is not 
necessary to decide this claim, as such opinion could not 
establish related disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Evidentiary 
development in this matter is complete to the extent 
possible.  Accordingly, the Board will address the merits of 
the claim.

II.  Service Connection for Parkinson's Disease

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system (to include 
Parkinson's disease), are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL 
amyloidosis; chloracne or other acneform diseases; Type II 
diabetes; Non- Hodgkin's lymphoma; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers; prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), 3.313.(including as amended 
effective May 7, 2009, 74 Fed. Reg. 21258 (May 7, 2009)). 

The Secretary of the Department of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions: hepatobiliary cancers; oral, nasal, and 
pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); 
testicular cancer; urinary bladder cancer; renal cancer; 
leukemia (other than chronic lymphocytic leukemia); abnormal 
sperm characteristics and infertility; spontaneous abortion; 
neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; birth defects (other than spina bifida) in 
offspring of exposed individuals; childhood cancer (including 
acute myelogenous leukemia) in offspring of exposed 
individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; 
and effects of thyroid homeostasis.  See Health Outcomes Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. No. 32,395 (June 12, 2007).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's service personnel records reflect that he was 
awarded a Combat Infantryman Badge, Vietnam Campaign Medal 
and Vietnam Service Medal for his service in Vietnam.  The 
Veteran's STRs, including a September 1970 separation 
examination report, are silent for complaints or findings 
related to Parkinson's disease.

Post-service treatment records show that the Veteran was seen 
by Dr. MN in November 1997.  He complained of tremors in both 
upper extremities for the past year and a half.  He also 
complained of balance problems.  Following a neurological 
examination, the impression was Parkinson's syndrome.  
Subsequent medical records from Drs. RB and CD note the 
Veteran's ongoing treatment for Parkinson's disease.

Additional evidence of record includes a magazine article 
which discusses a relationship between pesticides and 
Parkinson's disease.

The record does not contain any evidence that the Veteran's 
Parkinson's disease was manifested in service; in fact, it 
was not diagnosed until 1997.  Consequently, service 
connection for Parkinson's disease on the basis that it 
became manifest in service or on a presumptive basis under 38 
U.S.C.A. § 1112, as a chronic disease that became manifest to 
a compensable degree within one year following discharge from 
service, is not warranted.

The Veteran's theory of entitlement to service connection for 
his Parkinson's disease is premised on an allegation that it 
resulted from his exposure to Agent Orange in Vietnam.  While 
the Veteran served in Vietnam, and is presumed to have been 
exposed to Agent Orange, Parkinson's disease is not 
enumerated among the diseases the Secretary has determined 
are related to herbicide (Agent Orange) exposure.  See 38 
C.F.R. § 3.309(e).  Consequently, the presumptive provisions 
of 38 U.S.C.A. § 1116 do not apply.  In fact, the Secretary 
of VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for 
Parkinson's disease.  See the Agent Orange Act of 1991 and 
the Veterans Education and Benefits Expansion Act of 2001, 
supra.

The Veteran may still establish service connection for 
Parkinson's disease by affirmative, competent and probative 
evidence showing that such disease is at least as likely as 
not related to service (including to Agent Orange exposure 
therein).  See Combee, supra.  The first diagnosis of 
Parkinson's was in 1997, about 27 years after the Veteran's 
discharge from active duty.  Such a long interval of time 
between service separation and the earliest documentation of 
the disease is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board finds that no additional 
development, to include a medical examination and/or opinion, 
is warranted based on the facts of this case.  This is 
because any such medical opinion would not establish the 
existence of disease or injury in service to which a current 
disability could be related, nor produce evidence supporting 
a nexus between current disability and service (e.g., 
continuity of complaints).  Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1348 (Fed. Cir. 2003).  There is no competent evidence in the 
record that even suggests the Parkinson's disease might be 
related to the Veteran's exposure to Agent Orange in Vietnam.

The Board notes that the appellant has submitted a magazine 
article which discusses a relationship between pesticides and 
Parkinson's disease.  The Court has held that a medical 
article or treatise, "can provide important support when 
combined with an opinion of a medical professional," if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the appellant's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  In this case, however, the medical article 
evidence was submitted by the Veteran and was not accompanied 
by the medical opinion of a medical professional.  In 
addition, the article does not provide statements for the 
facts of the Veteran's specific case.  For these reasons, the 
Board finds that the article does not contain the specificity 
to constitute competent evidence of the claimed medical 
nexus.  See Sacks, 11 Vet. App. at 317; see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

The Board has also considered the Veteran's own statements to 
the effect that his Parkinson's disease was incurred during 
his military service.  However, because he is a layperson, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.


ORDER

Service connection for Parkinson's disease, to include as 
secondary to herbicide exposure, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


